Citation Nr: 1618304	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-48 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for residuals of an in-service fracture of the 
L-1 transverse process.

3.  Entitlement to service connection for degenerative changes and disc space narrowing of the lumbar spine, to include as secondary to an in-service fracture of the L-1 transverse process.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In its decision, the RO decided eight issues, all of which the Veteran timely appealed to the Board.  

In his substantive appeal (VA Form 9), the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge.  The requested hearing was scheduled for May 2011 and the Veteran was notified of the time and place of the hearing.  The Veteran did not appear at the scheduled hearing.  Nor did he ask VA for his hearing to be postponed.  Under these circumstances, the Board will consider the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

This case previously came to the Board in August 2014, when it issued a decision denying service connection for several service-connected disabilities.  The remaining issues of entitlement to service connection for a heart murmur and for a disability of the lumbar spine were remanded for further development.    

The issue of service connection for degenerative changes and disc space narrowing of the lumbar spine, to include as secondary to an in-service fracture of the L-1 transverse process is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A heart murmur was noted on a medical examination report at the time the Veteran was accepted and enrolled for service.

2.  The record includes no competent medical evidence and no competent lay testimony indicating that the Veteran's pre-existing heart murmur increased in severity during active duty service.  

3.  During his active duty service, the Veteran sustained a fracture of the L-1 transverse process and has current residuals of that fracture.


CONCLUSIONS OF LAW

1.  A heart murmur was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, he has current residuals of an in-service fracture of the L-1 transverse process.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because the Board is granting the claim for service connection for residuals of an in-service fracture of the L-1 transverse process, further discussion of the VCAA with respect to that claim is unnecessary.

The notice VCAA requires depends on the general type of claim the Veteran has made.  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In pre-adjudicatory letters dated November 2007 and April 2008, the RO notified him of all the other elements necessary to establish his claims, including the disability rating and effective date elements.

VA has similarly fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.

The RO arranged for examinations to assess the nature and etiology of the Veteran's claimed heart condition in May 2008 and again in March 2015.  As noted in its August 2014 remand, the May 2008 examination report was inadequate to decide the heart murmur claim because the examiner noted in the report that access to additional medical records "would be of interest."  The post-remand March 2015 VA examination report and medical opinion reflect a thorough and accurate review of the relevant medical history.  The examiner also provided the medical opinion requested in the Board's August 2014 remand, thus protecting the Veteran's right to compliance with those instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's remand instructions also ordered the AOJ to make an attempt to obtain the names and addresses of all medical providers who had treated the Veteran for his heart and low back complaints since he was discharged from service.  The AOJ complied with this order by requesting this information from the Veteran in a letter dated September 2014.  The Veteran did not respond to this letter.  

Having taken these steps, the Board finds that, with respect to the claims being decided today, VA has complied with its duties to notify and assist the Veteran.

Service Connection for a Heart Murmur

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In May 2008, after the Veteran filed his claim for service connection, a VA physician examined him and diagnosed a systolic heart murmur.  The March 2015 VA examiner identified a functional heart murmur.  This medical evidence satisfies the "current disability" requirement of the Veteran's claim.  

Both VA examination reports indicate that the Veteran's heart murmur was present before he joined the Army.  Service treatment records include the report of an April 1965 pre-induction examination report.  According to the report, most of the Veteran's health and body systems were normal.  But the examiner described the heart as abnormal due to a heart murmur which, according to the report, began two years before the examination.  An April 1965 medical history form, completed by the Veteran, indicates a history of palpitation or pounding of the heart.

"A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014).  Because the pre-existing heart murmur was noted on the medical examination report at the time of his induction into service, the presumption of soundness does not apply, see 38 U.S.C.A. § 1111 (West 2014), and therefore "the appellant bears the burden of showing that his preexisting condition worsened in service. . . ."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

None of the remaining service-treatment records mention the Veteran's heart murmur.  The Veteran's heart was normal according to an August 1967 report describing his medical condition at the time of his separation from service.  The Veteran also completed a second report of medical history form in August 1967, which indicates that he never experienced palpitation or pounding of the heart.  

The May 2008 VA examiner identified several heart problems, noting arrhythmia and myocardial infarctions in both 2003 and 2004.  The Veteran had surgery and stents were placed in his coronary artery at that time.  He also developed lung cancer and underwent an operation which resulted in the removal of approximately one-third of his right lung.  In the examining physician's opinion, the Veteran's cardiac conditions were unrelated to service.

The May 2008 report indicates that the examining physician did not review private treatment records and that access to additional medical records "would be of interest."  Since these tentative statements raised the possibility that the examiner's opinion could change with additional information, the Board remanded the heart murmur claim to obtain a new opinion.

The AOJ arranged for the Veteran to be examined by a VA nurse practitioner in March 2015.  The examiner diagnosed atrial fibrillation, functional heart murmur, and status post myocardial infarction.  For the heart murmur, the examiner identified "prior to enlistment" as the initial date of diagnosis.  The March 2015 VA examination report includes an extensive summary of the medical treatment for the Veteran's heart.  Unlike the May 2008 report, the March 2015 examiner described and quoted notes from post-service physicians in private practice.  These include a March 2010 note from a private physician, which indicates "murmurs none."  

Noting the history of two myocardial infarctions, the March 2015 VA examiner noted that the Veteran's heart conditions met the medical definition of ischemic heart disease.  In her opinion, the cause or etiology of this heart condition was "due to extensive history of smoking, hypertension, dyslipidemnia, alcohol use."  

The March 2015 VA examiner also provided a medical opinion indicating that it is less likely than not that the Veteran's heart murmur was aggravated beyond its natural progress during military service.  She provided a written explanation for her opinion, which noted the heart murmur described in the April 1965 pre-induction examination and the description of the Veteran's heart as normal in the August 1967 separation examination.  The examiner noted, correctly, that the remaining service treatment records did not mention any evaluation or treatment for a heart murmur.  

The examiner further noted that the Veteran's hospital records from 2003 indicate a diagnosis of pneumonia complicated by atrial fibrillation.  There has been frequent treatment for atrial fibrillation, coronary artery disease and chest pain since 2003.  The examiner wrote that the "functional murmur which was noted in 1965, is an innocent or physiological heart murmur caused by blood circulating through the heart's chambers and valves or through blood vessels near the heart.  There is no medical evidence to support the contention that [the Veteran's] functional murmur was aggravated by military service, or that it has been a causative factor for the development of his atrial fibrillation, myocardial infarctions, or [percutaneous transluminal coronary angioplasty]."  The examiner noted a gap of over 40 years between the notation of the Veteran's heart murmur on the 1965 examination report and the need for further treatment for cardiac problems.  

The Board has made an independent review of the other medical evidence, which consists of post-service VA treatment records and the records of physicians in private practice.  A heart murmur was reported in a September 2009 private treatment note.  But notes from July 2008 and January 2010 indicate a "regular rate or rhythm with no murmurs . . ."  None of these records include an opinion by any medical professional as to whether the Veteran's pre-existing heart murmur was aggravated by his military service.  VA treatment records from June 2003 indicate that, at that time, the Veteran denied any diseases of the heart.    
Finally, the Board has considered the Veteran's own statements.  In October 2007, he wrote that he had heart surgery with stents placed in the heart.  In his substantive appeal, the Veteran wrote: "[the Veteran] was rejected from the military the first time he [tried] to join due to his heart murmur, [t]hen was drafted and the heart murmur disappeared until he got out of the military and it reappeared???"   

The Board notes, with concern, that the March 2015 examiner marked a blank box on the examination form next to pre-printed text indicating that she had not reviewed the VA claims file.  The examiner did, however, note her review of the records in the Veteran's VBMS electronic claims file and, in this case, the Veteran's VA claims file is entirely electronic.  The examiner also failed to mark a box to indicate a review of the Veteran's military service treatment records, but it is clear from her summary of the medical history that she had reviewed the Veteran's service treatment records, because she quotes those records multiple times.  The statements and opinion in the March 2015 report are based on an accurate description of the Veteran's medical history and are consistent with the lay statements of the Veteran.  Moreover, the examiner offered a reasoned explanation for her opinion.  Under these circumstances, the Board finds that the March 2015 VA examination report and medical opinion are adequate.    

The statement about his heart murmur in the Veteran's December 2009 substantive appeal expresses understandable skepticism toward the idea that the heart murmur essentially disappeared after his pre-induction examination.  The Board agrees that the Veteran's heart murmur most likely did not go away and that the heart murmur described in the post-service medical evidence is essentially the same heart murmur noted in 1965.  The Veteran does not, however, suggest that his heart murmur first developed during active duty service.  Because his heart murmur pre-existed service and was noted on the pre-induction examination, the success of the Veteran's claim depends on proof, at least to an equipoise standard, that the pre-existing heart murmur increased in severity during service.   See Horn, 25 Vet. App. at 235.

There is no evidence of any kind which suggests that the Veteran's heart murmur increased in severity during service.  There was no treatment during service for a heart murmur.  The August 1967 separation examination report described the Veteran's heart as normal and the Veteran's report of medical history at the time of separation, unlike a similar form he completed in April 1965, reported no history of palpitation or pounding of the heart.  There was no post-service treatment for heart problems until more than 40 years later.  The Board recognizes that a lack of contemporaneous medical records supporting the claim does not, in and of itself, make the Veteran ineligible for service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  But in this case, the Veteran provided no statements of his own describing an increase in the intensity of his symptoms during service.  Thus, on the issue of whether a pre-existing heart murmur increased in severity during the Veteran's active duty service, the Board finds that the most persuasive evidence is the opinion of the March 2015 VA examiner.  Consistent with the examiner's opinion, the Board further finds that the Veteran's heart murmur pre-existed service and was not aggravated by service.

Although the law requires VA to provide certain assistance, the Veteran has the burden of proving all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The record in this case includes no credible evidence showing that the Veteran's pre-existing heart murmur increased in severity during service.  Under these circumstances, the claim for service connection for a heart murmur must be denied.

Service Connection for Residuals of an In-Service 
Fracture of the L-1 Transverse Process

The Veteran attributes his claimed lower back disability to two accidents which occurred during his active duty service.  Service treatment records confirm that he injured his back in a motorcycle accident in May 1966.  There was an x-ray at the time and the x-ray report indicates  an "askew" transverse process of the spine and that "it appears that a questionable fracture is present."  

In February 1967, the Veteran was injured again when he was hit with the door of a metal railcar.  According to service treatment records, the door weighed 300 pounds.  The assessment of the Army medical personnel who treated him was mild contusion.  At the time, he complained of soreness in his back.  The report of the Veteran's August 1967 separation examination indicated a normal spine and, in his August 1967 report of medical history, he denied having experienced recurrent back pain.

At the Board's request, the AOJ arranged for the Veteran's back to be examined by a VA nurse practitioner in March 2015.  The AOJ also sought an opinion on "whether the questionable fracture of the L-1 transverse process shown in service is related to the Veteran's currently shown low back problems."  

After a detailed summary of the medical records, the examiner diagnosed two past or present back conditions: 1) degenerative changes with disc narrowing in the lumbar spine and 2) fracture of 1st lumbar transverse process.  The examiner gave a negative answer to the question of whether the in-service fracture of the lumbar transverse process was related to his "currently shown low back problems."  The rationale section of the report explained that a "transverse process" is a bony protrusion on the back of a vertebrae.  The examiner then noted a lack of "chronicity of symptomatology related to a lumbar spine condition from the time of separation from military service . . . to the present - which is a period of approximately 48 years."  The examiner wrote that the degenerative changes noted on the recent x-ray were normal for a 70-year-old person and that it was less likely than not that the in-service fracture was the cause of those degenerative changes.

For the reasons stated in the remand section below, the AOJ should arrange a new examination, including a CT scan, before deciding whether the Veteran's in-service fracture is related to the degenerative changes noted by the March 2015 VA examiner.  The examination report does, however, provide enough information to establish that the Veteran did, indeed, fracture his lumbar transverse process in May 1966.  Before the VA examination and the recent x-ray, the Board only had service treatment records indicating a "questionable" fracture of the L-1 transverse process.     

Although it remains unclear whether lumbar degenerative changes are related to service, the March 2015 VA examination report indicates that residuals of an in-service fracture of  the L-1 transverse process were present at the time of the examination.   

Thus, the evidence is at least evenly balanced as to whether the Veteran has chronic residuals of an in-service fracture of the L-1 transverse process.  By law, reasonable doubt is resolved in the Veteran's favor, see 38 U.S.C.A. § 5107(b), and entitlement to service connection for residuals of an in-service fracture of the L-1 transverse process is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits."). 


ORDER

Entitlement to service connection for a heart murmur is denied.

Entitlement to service connection for residuals of an in-service fracture of the 
L-1 transverse process is granted.


REMAND

The March 2015 VA examination report quotes the report of a radiologist interpreting an x-ray of the Veteran's lumbar spine.  The radiology report notes degenerative changes in the spine and that "Transverse process evaluation slightly limited, lowermost right rib relatively small, question small accessory rib, transverse process at right side of probable L2 limited in evaluation with overlying calcification.  Recommend CT for better evaluation of the spine and transverse process."

The radiology report indicates that a CT scan would be useful in determining whether current degenerative changes of the lumbar spine are related to the Veteran's service-connected fracture of the transverse process.  The record does not indicate that a CT scan was obtained and the failure to follow the radiologist's recommendation to obtain a CT scan potentially undermines the opinion of the March 2015 VA examiner.  For this reason, the Board will remand the Veteran's claim for entitlement to service connection for degenerative changes of the lumbar spine to obtain a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since September 2014.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine degenerative changes.  The claims file should be provided to and reviewed by the examiner.  In accordance with the recommendation of the radiologist whose report is quoted in the March 2015 VA examination report, a CT imaging study of the Veteran's lumbar spine should be arranged.   The examiner is asked to address the following:

(a) Is it at least as likely as not (50 percent or greater probability) that degenerative changes in the Veteran's lumbar spine had their onset in or are in any way related to his military service?  (b) Is it at least as likely as not (50 or greater percent probability) that degenerative changes in the Veteran's lumbar spine are proximately due to, the result of, or aggravated by the Veteran's service-connected residuals of a fracture of the L-1 transverse process?

A complete rationale should be provided for all opinions offered by the examiner.  If the examiner cannot offer any opinion without resorting to speculation, he or she should explain why an opinion cannot be offered and what additional information would be necessary before an opinion could be offered.

3.  If the claim on appeal remains denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


